Citation Nr: 0910214	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-40 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for any skin condition 
(claimed as rash on legs, feet, and stomach), to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for numbness of feet, 
to include as secondary herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for any 
skin condition and numbness of the feet, both to include as 
secondary to herbicide exposure.

The Board notes that a Statement of the Case, dated in June 
2005, sent to the Veteran subsequent to his November 2004 
Notice of Disagreement as to the rating decision described 
above, was sent to an outdated address.  A copy of the June 
2005 Statement of Case was sent to the Veteran's current 
address in October 2005.  Thus, the Board finds that the 
Veteran's October 2005 Substantive Appeal, as to the issues 
of entitlement to service connection for any skin condition 
and numbness of the feet, both to include as secondary to 
herbicide exposure, and PTSD, was timely.  By a November 2006 
rating decision, the Veteran's claim of entitlement to 
service connection for PTSD was granted.  Thus, such issue is 
no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

As to the Veteran's claims of entitlement to service 
connection for any skin condition and numbness of the feet, 
both to include as secondary to herbicide exposure, the Board 
notes that an appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2008).  Here, the Veteran completed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative in November 2004, in favor of the 
National Association of County Veterans Service Officers.  
The Veteran has not revoked such appointment, in fact, his 
October 2005 Substantive Appeal was filed by that 
organization.  In this regard, the Board notes that when a 
Veteran has appointed a representative, the RO must afford 
that representative the opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
prior to certification of the appeal to the Board.  

The absence of a VA Form 646 indicates that the Veteran was 
not afforded his full right to representation during all 
stages of the appeal.  See 38 C.F.R. § 20.600.  As such, on 
remand, the National Association of County Veterans Service 
Officers must be given an opportunity to offer a written 
argument on the Veteran's behalf, and this argument must be 
considered by the RO.

As to the Veteran's claim of entitlement to service 
connection for any skin condition, to include as secondary to 
herbicide exposure, the Board notes that service treatment 
records dated from May 1969 to July 1969 indicate that the 
Veteran was treated for tinea corporis, or ringworm, on his 
feet, ankles, and legs.

The Veteran was afforded a VA examination in August 2003 as 
to his claim of entitlement to service connection for any 
skin condition, to include as secondary to herbicide 
exposure.  At that time, the Veteran was diagnosed with 
eczematous rash, probably nummular dermatitis.  The examiner 
did not opine as to whether there exists a relationship 
between the Veteran's eczematous rash and his period of 
service, specifically, his in-service treatment for tinea 
corporis, or ringworm.  Thus, an examination as to a current 
skin condition, if any, and an opinion as to a relationship 
between such condition, if any, and service, is necessary.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the Veteran's 
representative, the National Association 
of County Veterans Service Officers, the 
opportunity to file a VA Form 646, 
Statement of Accredited Representative in 
Appealed Case, including arguments in 
support of the claims on appeal before 
the case is returned to the Board for 
further appellate review.

2.  Schedule the Veteran for a VA 
examination to determine the current 
diagnosis of any skin condition, and 
the etiology of same.  The examiner 
should note all relevant pathology 
associated with the Veteran's skin of 
the legs, feet, and stomach.  All 
indicated tests should be conducted.  
The examiner should opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
Veteran's current skin condition, if 
any, is related to his period of 
service, specifically, his in-service 
treatment for tinea corporis, or 
ringworm.  

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
physician should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for any skin condition and numbness of 
the feet, both to include as secondary 
to herbicide exposure, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




